       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WISCONSIN


ACCELERATED ANALYTICAL, INC. and ACT
LABORATORIES, LLC d/b/a ACCELERATED
CANNABIS LABORATORIES,

                                        Plaintiffs,
                                                                             Case No. ___________
               v.

LIFTED LIQUIDS, INC. d/b/a LIFTED MADE
and NICHOLAS WARRENDER,

                                      Defendants.



                                           COMPLAINT


                          PARTIES, JURISDICTION, AND VENUE

       1.      This is a civil action for false advertising, in violation of the Lanham Act, 15

U.S.C. § 1125(a) and the Wisconsin Deceptive Trade Practices Act, Wisconsin Statutes section

100.18(11), as well as civil liability for the unauthorized use of an entity's identifying

information or documents, in violation of Wisconsin Statutes section 895.446 and 943.203.

       2.      Plaintiff Accelerated Analytical, Inc. ("Accelerated Analytical") is a Wisconsin

corporation with its principal place of business in Milwaukee, Wisconsin.

       3.      Plaintiff ACT Laboratories, Inc. d/b/a Accelerated Cannabis Laboratories

("Accelerated Cannabis") is a Wisconsin limited liability corporation with its principal place of

business in Milwaukee, Wisconsin.

       4.      Defendant Lifted Liquids, Inc. d/b/a Lifted Made ("Lifted") is an Illinois

corporation with its principal place of business in Lake Forest, Illinois.
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 2 of 19



       5.      Lifted is a wholly-owned subsidiary of Acquired Sales Corp ("AQSP"). Lifted

became a wholly-owned subsidiary of AQSP on February 24, 2020.

       6.      Upon information and belief, before February 24, 2020, the entity operating under

the assumed name Lifted Made was Warrender Enterprise, Inc. Warrender Enterprise, Inc. was a

Wisconsin corporation.

       7.      Upon information and belief, Defendant Nicholas Warrender was the sole owner

of Warrender Enterprise, Inc.

       8.      Upon information and belief, Defendant Nicholas Warrender operated Warrender

Enterprise, Inc. out of his parents' home in Bristol, Wisconsin. Warrender Enterprise, Inc. had a

registered agent officer address at 12715 210th Avenue in Bristol, Wisconsin.

       9.      Lifted offers CBD products for sale in at least one retail location in Madison,

Wisconsin and one retail location in Kenosha, Wisconsin.

       10.     Defendant Nicholas Warrender is an adult resident of the State of Wisconsin who

resides in Kenosha, Wisconsin. Defendant Nicholas Warrender is also the CEO of Lifted.

       11.     This Court has subject matter jurisdiction over the Lanham Act claim pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1121.

       12.     This Court has supplemental jurisdiction over the state law claims pursuant to 28

U.S.C. § 1367(a) because they are so related to the Lanham Act claims that they form part of the

same case or controversy under Article III of the U.S. Constitution.

       13.     Venue is appropriate in this matter pursuant to 28 U.S.C. § 1391(b)(1), because

Defendant Lifted resides in this judicial district pursuant to 28 U.S.C. § 1391(c)(2).




                                                 2
        Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 3 of 19



                                           THE PARTIES

        14.     Accelerated Analytical is a full-service contract CGMP testing laboratory.

CGMP refers to the Current Good Manufacturing Practice regulations that are enforced by the

United States Food and Drug Administration ("FDA").

        15.     By providing CGMP testing services, Accelerated Analytical works to ensure

drug products offered in the United States meet the FDA's quality standards.

        16.     Accelerated Analytical provides a wide variety of testing services, including

drinking water, food, flavoring, cosmetic, and pharmaceutical testing.

        17.     Accelerated Analytical and Accelerated Cannabis are also ISO/IEC 17025

accredited testing and calibration facilities.

        18.     Accelerated Cannabis provides testing services to growers of cannabis plants and

manufacturers of cannabidiol ("CBD") products. Occasionally, Accelerated Cannabis may also

provide testing services to the general public and law enforcement.

        19.     Additionally, Accelerated Cannabis is one of only a handful of cannabis

laboratories in the United States to be ISO/IEC 17025 accredited. This accreditation certifies

that Accelerated Cannabis' testing policies and procedures have undergone rigorous third-party

evaluation and have been deemed credible by a registered scientific body.

        20.     One of the many testing services Accelerated Cannabis offers is providing full

cannabinoid profiles. This test determines the presence or absence of up to fourteen

cannabinoids and measures the concentration of each cannabinoid.

        21.     Among the cannabinoids tested in a full cannabinoid profile are CBD and delta- 9

Tetrahydrocannabinol ("THC"). Products containing more than .3% THC are not legal at the

state or federal level. Accuracy of test reports is therefore of paramount importance.




                                                 3
         Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 4 of 19



         22.   Accelerated Analytical and Accelerated Cannabis pride themselves on

maintaining high standards for accuracy and reliability of the testing services they offer.

         23.   Accelerated Analytical and Accelerated Cannabis also derive the majority of their

business from word of mouth advertising.

         24.   Lifted is a manufacturer and retailer of CBD products.

         25.   Lifted sells CBD products both direct to consumers through its website

(www.liftedmade.com), and to other retailers. Lifted sells to other retailers both under its own

label, and it "white labels" for other retailers. That is, it removes the Lifted branding and instead

applies the branding requested by the purchaser.

         26.   One of the companies that Lifted sells white-label CBD products to is CBD

Pharm.

         27.   Upon information and belief, Nicholas Warrender has an ownership interest in

CBD Pharm.

    ACCELERATED ANALYTICAL AND ACCELERATED CANNABIS CONDUCT
                        TESTS FOR LIFTED

         28.   In or around August 2019, Lifted contacted Accelerated Cannabis regarding its

cannabinoid profile testing capabilities.

         29.   On or around August 26, 2019, Lifted, through Defendant Nicholas Warrender

and Chris Romano, Lifted's Chief Operating Officer ("COO"), sent more than forty product

samples to Accelerated Cannabis for cannabinoid profile testing.

         30.   In or around September 2019, at Lifted's request, Accelerated Cannabis conducted

full cannabinoid profile analyses for the following forty-one Lifted white-label products under

the sample numbers set forth below:




                                                  4
     Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 5 of 19



Accelerated Sample       Product Description          Sample Concentration
Number
1904495-1                CBD Pharm Bath Bomb –        35mg/Bomb
                         Cucumber
1904495-2                CBD Pharm Bath Bomb –        35mg/Bomb
                         Citrus
1904495-3                CBD Pharm Bath Bomb –        35mg/Bomb
                         Rose
1904495-4                CBD Pharm Disposable –       100mg
                         Sour Diesel
1904495-5                CBD Pharm Disposable –       100mg
                         GSC
1904495-7                CBD Pharm Disposable –       100mg
                         ACDC
1904495-8                CBD Pharm Disposable –       100mg
                         K.L. VIII
1904495-9                CBD Pharm Disposable –       100mg
                         Platinum OG
1904495-10               CBD Pharm E-Liquids –        250mg
                         Mango Pineapple
1904495-11               CBD Pharm E-Liquids –        500mg
                         Mango Pineapple
1904495-12               CBD Pharm E-Liquids –        1000mg
                         Mango Pineapple
1904495-13               CBD Pharm E-Liquids –        250mg
                         Green Apple Watermelon
1904495-14               CBD Pharm E-Liquids –        500mg
                         Green Apple Watermelon
1904495-15               CBD Pharm E-Liquids –        1000mg
                         Green Apple Watermelon
1904495-16               CBD Pharm E-Liquids –        250mg
                         Strawberry Kiwi Menthol
1904495-17               CBD Pharm E-Liquids –        500mg
                         Strawberry Kiwi Menthol
1904495-18               CBD Pharm E-Liquids –        1000mg
                         Strawberry Kiwi Menthol
1904495-19               CBD Pharm E-Liquids – Blue   250mg
                         Razz Lemonade
1904495-20               CBD Pharm Salve – Citrus     1000mg
1904495-21               CBD Pharm Oral Tincture      250mg
1904495-22               CBD Pharm Oral Tincture      500mg
1904495-23               CBD Pharm Oral Tincture      1000mg
1904495-24               CBD Pharm Oral Tincture      2000mg
1904495-25               CBD Pharm Oral Tincture      5000mg




                                     5
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 6 of 19



 1904495-26                         CBD Pharm Concentrate –       99.90%
                                    King Louis XIII
 1904495-27                         CBD Pharm Concentrate –       99.90%
                                    Tahoe OG
 1904495-28                         CBD Pharm Concentrate –       99.90%
                                    Platinum OG
 1904495-29                         CBD Pharm Concentrate –       99.90%
                                    AC/DC
 1904495-30                         CBD Pharm Massage Oil –       500mg
                                    Basil Mint
 1904495-31                         CBD Pharm Massage Oil –       1000mg
                                    Basil Mint
 1904495-32                         CBD Pharm Massage Oil –       500mg
                                    Peony
 1904495-33                         CBD Pharm Massage Oil –       1000mg
                                    Peony
 1904495-34                         CBD Pharm Massage Oil –       500mg
                                    Coconut Vanilla
 1904495-35                         CBD Pharm Massage Oil –       1000mg
                                    Coconut Vanilla
 1904495-36                         CBD Pharm Salt Soak –         500mg
                                    Peony
 1904495-37                         CBD Pharm Salt Soak – Basil   500mg
                                    Mint
 1904495-38                         CBD Pharm Salt Soak –         500mg
                                    Coconut Vanilla
 1904495-39                         CBD Pharm Salve – Rose        500mg
 1904495-40                         CBD Pharm E-Liquids – Blue    500mg
                                    Razz Lemonade
 1904495-41                         CBD Pharm E-Liquids – Blue    1000mg
                                    Razz Lemonade
 1904495-42                         CBD Pharm Cartridge – 1g      n/a

       31.     Also in September 2019, Accelerated Analytical conducted a cannabinoid profile

test on a "Flower" product submitted by a company named Midwest Harvest under Lab Number

1094951-01.

       32.     After conducting the cannabinoid profile analyses for the products set forth in

Paragraph 30-31, Accelerated prepared a certificate of analysis ("COA") for each product that it

tested (collectively, the "Accelerated COAs"). True and correct copies of the Accelerated COAs

are attached hereto as Exhibit A.


                                                6
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 7 of 19



       33.     The Accelerated COAs listed the amount of six different cannabinoids present in

each product it tested for Lifted, one of which is the amount of CBD in each product.

       34.     Accelerated sent the completed COAs for each product referenced in Paragraph

No. 30 to Lifted on or around September 12, 2019.

       35.     Accelerated's COA for Sample 1904495-1 appeared as follows:




       36.     Accelerated's COAs for all but one of the other Lifted products it tested had the

same general appearance as the COA shown in Paragraph 35, above.

       37.     Accelerated's COA for Sample 1904951-01 was four pages long. The second

page of that report, which contains the test results, appeared as follows:




                                                 7
          Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 8 of 19



       38.     Of particular note with respect to Sample 1904951-01 is the customer name of

"Midwest Harvest," as well as the total THC result of 0.50%. This is an accurate depiction of a

test conducted by Accelerated. Products containing 0.30% or more THC are regulated as a

Schedule 1 drug pursuant to the Controlled Substances Act and Wisconsin Statutes section

961.14.

                LIFTED FALSIFIES AND ALTERS ACCELERATED COAs

       39.     In or around April 2020, Accelerated discovered that documents purporting to be

the Accelerated COAs were being made available to consumers nationwide via CBD Pharm's

website.

       40.     While some of the COAs on CBD Pharm's website appear to be unaltered, at least

24 of the COAs made available via CBD Pharm's website were altered.

       41.     In particular, the COAs made available on the CBD Pharm website for the

following products are not in the same form as the COAs Accelerated provided for these

products:

 Accelerated Sample              Product Description             Sample Concentration
 Number
 1904495-1                       CBD Pharm Bath Bomb –           35mg/Bomb
                                 Cucumber
 1904495-2                       CBD Pharm Bath Bomb –           35mg/Bomb
                                 Citrus
 1904495-3                       CBD Pharm Bath Bomb –           35mg/Bomb
                                 Rose
 1904495-4                       CBD Pharm Disposable –          100mg
                                 Sour Diesel
 1904495-5                       CBD Pharm Disposable –          100mg
                                 GSC
 1904495-7                       CBD Pharm Disposable –          100mg
                                 ACDC
 1904495-8                       CBD Pharm Disposable –          100mg
                                 K.L. VIII
 1904495-9                       CBD Pharm Disposable –          100mg
                                 Platinum OG


                                               8
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 9 of 19



 1904495-10                      CBD Pharm E-Liquids –           250mg
                                 Mango Pineapple
 1904495-11                      CBD Pharm E-Liquids –           500mg
                                 Mango Pineapple
 1904495-15                      CBD Pharm E-Liquids –           1000mg
                                 Green Apple Watermelon
 1904495-18                      CBD Pharm E-Liquids –           1000mg
                                 Strawberry Kiwi Menthol
 1904495-19                      CBD Pharm E-Liquids – Blue      250mg
                                 Razz Lemonade
 1904495-20                      CBD Pharm Salve – Citrus        1000mg
 1904495-22                      CBD Pharm Oral Tincture         500mg
 1904495-23                      CBD Pharm Oral Tincture         1000mg
 1904495-24                      CBD Pharm Oral Tincture         2000mg
 1904495-25                      CBD Pharm Oral Tincture         5000mg
 1904495-34                      CBD Pharm Massage Oil –         500mg
                                 Coconut Vanilla
 1904495-36                      CBD Pharm Salt Soak –           500mg
                                 Peony
 1904495-37                      CBD Pharm Salt Soak – Basil     500mg
                                 Mint
 1904495-40                      CBD Pharm E-Liquids – Blue      500mg
                                 Razz Lemonade
 1904495-42                      CBD Pharm Cartridge – 1g        n/a
 1904951-01                      Stormy Daniels Flower           n/a


       42.    The COAs for the products set forth in Paragraph 41 (the "Altered COAs") were

primarily altered to increase or decrease the purported CBD content in each product to more

closely match the CBD concentration advertised on the product label. True and correct copies of

the Altered COAs are attached hereto as Exhibit B.

       43.    Moreover, the product label for the Stormy Daniels Flower product lists that

product's THC content as 0.10%, while Accelerated's COA for that product lists the THC content

as 0.50%.




                                               9
      Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 10 of 19




       44.      The COA for the Stormy Daniels Flower product that is made available via CBD

Pharm's website was also altered as follows:

             a. The client name was changed from Midwest Harvest (the actual Accelerated

                client for this COA) to Lifted Liquids;

             b. The project manager name on the Accelerated COA was "JD Miles," but the

                altered COA did not list a project manager;

             c. The project name on the Accelerated COA was "No Project," but the altered COA

                listed "Stormy Daniels" as the project name; and

             d. The Accelerated report was four pages long, while the COA made available on

                CBD Pharm's website only includes page 2 of the COA.

       45.      Upon information and belief, Defendants Lifted and Nicholas Warrender altered

the Altered COAs after receiving them from Accelerated or, in the case of the Stormy Daniels

Flower product, from a third-party.




                                                 10
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 11 of 19



         46.   Upon information and belief, Defendants Lifted and Nicholas Warrender provided

the Altered COAs to CBD Pharm in an effort to sell Lifted's white-label CBD products to CBD

Pharm.

         47.   CBD Pharm placed the Altered COAs on its website for use in the advertisement

and sale of CBD Pharm products.

         48.   Not only are the Altered COAs false and misleading, but the CBD Pharm product

labels for the products referenced in the Altered COAs are also false and misleading because the

product labels reflect the amount of CBD shown on the Altered COAs, not the actual CBD

content of the relevant products.

         49.   Additionally, upon information and belief, Defendants Lifted and Nicholas

Warrender created falsified COAs for products that Accelerated never tested.

         50.   These falsified COAs are documents that purport to show the results of

cannabinoid profile tests conducted for Lifted by Accelerated on eight products sold under the

Fresh Bombs label (the "Fabricated COAs"):

 Accelerated Sample                 Product Description          Sample Concentration
 Number
 No Accelerated Sample              Fresh Bombs Eye Cream        250mg
 Number                             (250mg)
 No Accelerated Sample              Fresh Bombs Broad Spectrum   250mg
 Number                             Tincture
 No Accelerated Sample              Fresh Bombs Broad Spectrum   500mg
 Number                             Tincture
 No Accelerated Sample              Fresh Bombs Broad Spectrum   750mg
 Number                             Tincture
 No Accelerated Sample              Fresh Bombs Broad Spectrum   1000mg
 Number                             Tincture
 No Accelerated Sample              Fresh Bombs Massage Oil      n/a
 Number
 No Accelerated Sample              Fresh Bombs Night Cream      n/a
 Number
 No Accelerated Sample              Fresh Bombs Pain Reliever    n/a
 Number                             Cream


                                                11
          Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 12 of 19




          51.      Accelerated did not conduct cannabinoid profile tests on the products listed in

Paragraph 50. True and correct copies of the Fabricated COAs are attached hereto as Exhibit C.

          52.      Upon information and belief, Defendants Lifted and Nicholas Warrender

fabricated the COAs for the products listed in Paragraph 50 by copying the format of

Accelerated's COAs and inserting fake test results. The Fabricated COA's also depict the

signature of Accelerated employee Paul Lillyroot. Neither Mr. Lillyroot nor Accelerated

authorized Lifted and/or Nicholas Warrender to affix Mr. Lillyroot's signature on the Fabricated

COAs.

          53.      Defendants Lifted and Nicholas Warrander provided the Falsified COAs to Fresh

Bombs.

          54.      Upon information and belief, after creating the Fabricated COAs, Defendants

Lifted and Nicholas Warrander provided the Fabricated COAs to Fresh Bombs in an effort to sell

Lifted's white-label CBD products to Fresh Bombs.

          55.      Fresh Bombs then contacted Accelerated to verify the authenticity of the COAs it

had received from Defendants. Because Accelerated did not prepare the Fabricated COAs, it

could not verify the accuracy or authenticity of those documents.

                                             COUNT ONE:
                False Advertising, in violation of the Lanham Act, 15 U.S.C. § 1125(a)

          56.      Accelerated realleges and incorporates Paragraphs 1 - 55 as though fully set forth

herein.

          57.      Defendants have made statements of fact in their advertising and promotion of

their white-label CBD products that are literally false or, in the alternative, potentially

misleading.



                                                   12
      Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 13 of 19



       58.      Defendants' false statements of fact include, but are not limited to, the following:

             a. The alteration of the CBD content shown on all but two of the Altered COAs,

                resulting in a literally false statement regarding the CBD content of the products

                shown in all but two of the Altered COAs;

             b. The alteration of various aspects of the COA regarding CBD the Stormy Daniels

                Flower product, as set forth in more detail in Paragraphs 43-44, above;

             c. The statement set forth on the Stormy Daniels Flower product label that that

                product contains only 0.10% THC; and

             d. The complete fabrication of the Fabricated COAs, resulting in a literally false

                statement that Accelerated conducted tests on the products shown in the

                Fabricated COAs.

       59.      Defendants made these false statements of fact in the advertising or promotion of

their white-label CBD products.

       60.      Defendants' false statements of fact have actually deceived or have a tendency to

deceive consumers.

       61.      Specifically, Defendants' literally false statements regarding the CBD content of

the products referenced in the Altered COAs and Fabricated COAs have actually deceived

consumers by leading consumers to believe the CBD content of the products they are purchasing

match the CBD content advertised on the product label and the Altered or Falsified COAs when

the CBD content is actually higher or lower than represented on the product label.

       62.      Upon information and belief, Defendants' false statements regarding the Stormy

Daniels Flower product have also actually deceived consumers by convincing consumers that

they are purchasing a product that has less than 0.30% THC. Instead, any consumer who has




                                                 13
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 14 of 19



purchased the Stormy Daniels Flower product tested by Accelerated has inadvertently purchased

a Schedule I controlled substance.

       63.     Moreover, upon information and belief, Defendants' false or misleading statement

regarding the authenticity or accuracy of the Altered COAs and Fabricated COAs have caused

consumers to believe the COAs Defendants provided were prepared by Accelerated and reflect

accurate results from cannabinoid profile tests Accelerated conducted. But, in reality, the

Altered COAs and Fabricated COAs were not prepared by Accelerated (or any other testing

facility); they were altered or created out of whole cloth by Defendants.

       64.     Defendants' false statements are material in that they are likely to influence

consumers' purchasing decisions.

       65.     Defendants have caused their false statements to enter interstate commerce.

       66.     Accelerated Analytical and Accelerated Cannabis have already been and are

likely to continue to be injured as a result of Defendants' false statements. In particular,

Accelerated Analytical and Accelerated Cannabis have suffered, and will continue to suffer,

harm to their reputation and goodwill, and lost profits as a result of Defendants' wrongful

conduct.

       67.     Upon information and belief, Defendants' false advertising is knowing,

intentional, and willful.

       68.     Defendants' violation of the Lanham Act is egregious.

       69.     Accelerated Analytical and Accelerated Cannabis have suffered and continue to

suffer immediate and irreparable harm as a result of Defendants' false advertising, for which

there is no adequate remedy at law.




                                                 14
          Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 15 of 19



                                         COUNT TWO:
           Deceptive Trade Practices, in violation of Wisconsin Statutes section 100.18

          70.      Accelerated realleges and incorporates Paragraphs 1 - 69 as though fully set forth

herein.

          71.      Defendants placed before the public advertisements that contained assertions,

representations, and statements of fact that were untrue, deceptive, and/or misleading.

          72.      Defendants' false statements of fact include, but are not limited to, the following:

                a. The alteration of the CBD content shown on all but two of the Altered COAs,

                   resulting in a literally false statement regarding the CBD content of the products

                   shown in all but two of the Altered COAs;

                b. The alteration of various aspects of the COA regarding CBD the Stormy Daniels

                   Flower product, as set forth in more detail in Paragraphs 43-44, above;

                c. The statement set forth on the Stormy Daniels Flower product label that that

                   product contains only 0.10% THC; and

                d. The complete fabrication of the Fabricated COAs, resulting in a literally false

                   statement that Accelerated conducted tests on the products shown in the

                   Fabricated COAs.

          73.      Defendants' actions were taken with the intent to sell and distribute their white-

label CBD products.

          74.      Accelerated Analytical and Accelerated Cannabis have already suffered and are

likely to continue to suffer pecuniary loss because of Defendants' actions.




                                                    15
          Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 16 of 19



                                     COUNT THREE:
      Wisconsin Statutes sections 895.446 and 943.203 (unauthorized use of an entity's
                                  identifying information)

          75.    Accelerated realleges and incorporates Paragraphs 1 - 74 as though fully set forth

herein.

          76.    Defendants intentionally used altered and fabricated COAs bearing Accelerated's

name, address, telephone number, logo, and an Accelerated employee's signature.

          77.    Defendants therefore intentionally used Accelerated's identifying information as

that term is defined in Wisconsin Statutes § 943.203.

          78.    Accelerated did not consent to Defendants' use of its identifying information.

          79.    Defendants used Accelerated's identifying information for the purpose of

obtaining something of value, as they used the Altered COAs and Fabricated COAs in an effort

to sell Lifted's CBD products.

          80.    Defendants did so by representing that they were acting with the authorization or

consent of the plaintiff.

                                           JURY DEMAND

          81.    Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Accelerated

requests a jury trial of all issues so triable in this action.

                                      REQUEST FOR RELIEF

          Wherefore, Plaintiffs Accelerated Analytical and Accelerated Cannabis respectfully pray

for judgment:

          A.     Preliminarily and permanently enjoining and restraining Defendants, their

employees, agents, and representatives, and all persons acting in concert or in participation with




                                                    16
       Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 17 of 19



them, from distributing any COAs that purport to be from Accelerated Cannabis or Accelerated

Analytical.

       B.        Preliminarily and permanently enjoining and restraining Defendants, their

employees, agents, and representatives, and all persons acting in concert or in participation with

them, from selling or distributing the Stormy Daniels Flower product until Defendants produce

to this Court an authentic COA from a cannabinoid profile test for that product showing the THC

content of that product is at or below 0.3%. This COA must also be accompanied by an affidavit

from the laboratory that tested the product affirming the results set forth in that COA are accurate

and authentic;

       C.        Requiring Defendants to provide Accelerated with copies of the Altered COAs

and the Fabricated COAs, as well as copies of any other COAs purporting to be prepared by

Accelerated Cannabis or Accelerated Analytical that Defendants have altered or fabricated.

       D.        Requiring Defendants to deliver up to the Court for destruction any and all

advertisements, product packaging, promotional materials, purported COAs, or any other matter

in the possession, custody, or control of Defendants or their agents, distributors, or franchisees,

which reference or contain altered or fabricated COAs of Accelerated Cannabis and Accelerated

Analytical.

       E.        Directing Defendants to recall the Altered COAs and the Fabricated COAs, as

well as copies of any other COAs purporting to be prepared by Accelerated Cannabis or

Accelerated Analytical that Lifted has altered or fabricated, from any third-parties to which

Lifted has provided those falsified COAs.




                                                 17
      Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 18 of 19



          F.   Directing Defendants to provide a copy of their customer list to Plaintiffs so that

Accelerated Cannabis and Accelerated Analytical may determine the extent of Defendants'

altered and falsified COAs.

          G.   Directing Defendants to preserve all documents and evidence related to this

matter.

          H.   Awarding Plaintiffs all of Plaintiffs' damages, including actual, compensatory,

consequential, and incidental damages in an as-yet undetermined amount; reasonable attorneys'

fees and costs; and a sum up to three times those damages, pursuant to 15 U.S.C. § 1117 and

Wis. Stat. § 100.18(11).

          I.   Awarding Plaintiffs costs and attorneys' fees, as well as exemplary damages

against Defendants pursuant to Wis. Stat. § 895.446(3)(b)-(c).

          J.   Awarding Plaintiffs punitive damages against Defendants pursuant to Wis. Stat. §

895.043.

          K.   Awarding Plaintiffs prejudgment and post-judgment interest on any monetary

award according to the maximum allowable legal rate.

          L.   Awarding Plaintiffs such other and further relief as this Court may deem just and

proper.




                                                18
     Case: 3:20-cv-00442-wmc Document #: 1 Filed: 05/11/20 Page 19 of 19



      Dated this 11th day of May, 2020.



Reinhart Boerner Van Deuren s.c.               s/Andrea M. Davenport
22 East Mifflin Street, Suite 700              Jessica Hutson Polakowski
Madison, WI 53703                              WI State Bar ID No. 1061368
                                               jpolakowski@reinhartlaw.com
Mailing Address:                               Andrea M. Davenport
P.O. Box 2018                                  WI State Bar ID No. 1088374
Madison, WI 53701-2018                         adavenport@reinhartlaw.com
Telephone: 608-229-2200
Fax: 608-229-2100                              Attorneys for Plaintiffs Accelerated Analytical, Inc.
                                               and ACT Laboratories, LLC d/b/a Accelerated
                                               Cannabis Laboratories




                                          19
